DETAILED ACTION
This action is in response to Applicant’s response filed October 26, 2021 and telephonic authorization given on December 30, 2021 so as to allow the claimed subject matter. Accordingly, the previous claim rejections have been withdrawn.
Claims 11-14, 16-18, 22-29, 31, 33 and 34 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan David (Reg. No. 62,113) on December 30, 2021.
The application has been amended as follows: 
Please replace the original claim with the new versions as follows:
1– 10. (Canceled) 
11. 	(Currently Amended) A method for matching separate contact details to a master list of contact details for a plurality of individuals identified by the contact details in the master list, the method comprising steps of:
receiving one or more separate contact details comprising a name;
generating by a computing device including a hardware processor, a phonetic representation of the name, a commonality index for the name, a name matching score indicating similarity between the phonetic representation and the name forming part of the separate contact details in each entry of the master list, and an overall score of the name matching score of all of 
weighting the name matching score by a name weighting coefficient that is inversely proportional to the generated commonality index; and
comparing the overall score with a predetermined threshold and indicating,
wherein a match exists when the threshold is exceeded, wherein the one or more separate contact details comprise an address further comprising steps of:
obtaining location co-ordinates for the address;
generating a location matching score;
weighting the locating matching score by a location weighting coefficient; and 
generating the overall score from the weighted location and name matching scores.
12. 	(Previously Presented) The method of claim 11, further comprising a step of retrieving a name root for a part of the name representing a given name from a table linking name roots to modified forms of the given name.
13. 	(Previously Presented) The method of claim 11, wherein the commonality index is generated only for a part of the name representing a surname.
14. 	(Previously Presented) The method of claim 11, wherein the generating is performed by a phonetic algorithm.
15. (Canceled) 

16. (Previously Presented) The method of claim 11, wherein the one or more separate contact details comprise an occupation and further comprising steps of: 
generating an occupation matching score; 
weighting the occupation matching score by an occupation matching coefficient; and 
generating the overall score from the weighted occupation and name matching scores. 
17. (Currently Amended) A system for matching separate contact details to a master list of contact details for a plurality of individuals identified by the contact details in the master list, the system comprising: 
a computing device including a hardware processor configured to:
receive one or more separate contact details comprising a name;
generate by the hardware processor a phonetic representation of the name a commonality index for the name, a name matching score indicating similarity between the phonetic representation and the name forming part of the separate contact details in each entry of the master list, and an overall score of the name matching score of all of one or more separate contact details, wherein location information in relation to the name and phonetic information in relation to the name are compared by the hardware processor to corresponding information in the master list, and wherein a proximity score and the name matching score are generated by the hardware processor based on the comparison of the location information and phonetic information to the corresponding information within the master list, wherein a unique client identifier is identified by comparing the location information and the phonetic information to the master list;
weigh the name matching score by a name weighting coefficient that is inversely proportional to the generated commonality index; and
compare the overall score with a predetermined threshold and indicating,
wherein a match exists when the threshold is exceeded, wherein the one or more separate contact details comprise and the one or more processors are further configured to:
obtain location co-ordinates for the address;
generate a location matching score indicating the proximity of the location co-ordinates to the address forming part of the separate contact details in each entry of the master list;
weigh the location matching score by a location weighting coefficient; and
generate the overall score from the weighted location and name matching scores.
18. (Currently Amended) A computer program product residing on a non-transitory tangible storage medium for matching data representing contact details to a master list of contact details for a set of individuals identified by the contact details, the computer program product comprising processor-readable instructions configured to cause one or more processors to carry out a method for matching separate contact details to a master list of contact details for a plurality of individuals identified by the contact details in the master list, the method comprising steps of:
receiving one or more separate contact details comprising a name;
generating by a computing device including a hardware processor, a phonetic representation of the name a commonality index for the name, a name matching score indicating similarity between the phonetic representation and the name forming part of the separate contact details in each entry of the master list, and an overall score of the name matching score of all of one or more separate contact details, wherein location information in relation to the name and phonetic information in relation to the name are compared by the hardware processor to corresponding information in the master list, and wherein a proximity score and the name matching score are generated by the hardware processor based on the comparison of the location information and phonetic information to the corresponding information within the master list, wherein a unique client identifier is identified by comparing the location information and the phonetic information to the master list;
weighting the name matching score by a name weighting coefficient that is inversely proportional to the generated commonality index; and
comparing the overall score with a predetermined threshold and indicating,
wherein a match exists when the threshold is exceeded, wherein the one or more separate contact details comprise an address and further comprises steps of:
obtaining location co-ordinates for the address;
generating a location matching score indicating the proximity of the location co-ordinates to the address forming part of the separate contact details in each entry of the master list;
weighing the location matching score by a location weighting coefficient; and
generating the overall score from the weighted location and name matching scores.
19– 21. (Canceled) 
22. (Previously Presented) The method of claim 11, wherein the phonetic representation of the name is generated using a phonetic algorithm. 
23. (Previously Presented) The method of claim 22, wherein the phonetic algorithm is Metaphone.
24. (Previously Presented) The method of claim 11, wherein the name matching score is generated by comparing the phonetic representation of the name with a name forming part of each entry in the master list. 
25. (Previously Presented) The method of claim 11, wherein a location matching score is generated by comparing a set of location co-ordinates to a location in each entry in the master list.
26. (Previously Presented) The method of claim 11, wherein a speciality score is generated by comparing speciality data to speciality fields in each entry in the master list. 
27. (Previously Presented) The system of claim 17, wherein the one or more processors are further configured to retrieve a name root for a part of the name representing a given name from a table linking name roots to modified forms of the given name.
28. (Previously Presented) The system of claim 17, wherein the commonality index is generated only for a part of the name representing a surname.
29. (Previously Presented) The system of claim 17, wherein the one or more processors perform the generating by executing a phonetic algorithm.
30. (Canceled) 

31. (Previously Presented) The system of claim 17, wherein the one or more separate contact details comprise an occupation and the one or more processors are further configured to: 
generate an occupation matching score indicating the similarity between the occupation and the occupation forming part of the separate contact details in each entry of the master list; 
weigh the occupation matching score by an occupation matching coefficient; and 
generate the overall score from the weighted occupation and name matching scores. 
32. (Canceled) 

33. (Previously Presented) The computer program product of claim 18, wherein the one or more separate contact details comprise an occupation and further comprising steps of: 
generating an occupation matching score indicating the similarity between the occupation and the occupation forming part of the separate contact details in each entry of the master list; 
weighting the occupation matching score by an occupation matching coefficient; and 
generating the overall score from the weighted occupation and name matching scores. 
34.  (Previously Presented)	The method of claim 11, wherein the hardware processor compares occupational data in relation to the name to the corresponding information in the master list, and generates an occupational score based on the comparison.
Allowable Subject Matter
Claims 11-14, 16-18, 22-29, 31, 33 and 34 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowable over the prior art of record. The closest prior art of record Adams et al. (US 2010/0174725 A1) teach calculate an information score for each of two name attributes to be compared to get an average information score for the two name attributes, compared against one another to generate a weight between the two attributes, generate a final weight between the two business name attributes. Calculate distance penalty, adjust match weight, determine similarity score. Comparison include a phonetic match where tokens match phonetically (abstract, Fig. 5B, [0013], [0009], [0010], [0041], [0044], [0045]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “a unique client identifier or location information or phonetic information comparison to corresponding entries in a master list, phonetic information in relation to the name are compared to corresponding information in the master list, weighting the name matching score by a name weighting coefficient that is inversely proportional to the generated commonality index and wherein a proximity score and the name matching score are generated based on the comparison of the location information and phonetic information to the corresponding information within the master list. wherein the one or more separate contact details comprise an address and obtaining location co-ordinates for the address; generating a location matching score; weighting the location matching score by a location weighting coefficient; and generating the overall score from the weighted location and name matching scores” and similarly independent claims 17 and 18.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hassanzadeh et al. (US 2011/0106821 A1) teaches existence of links between the locations noted in the relational data. Correlations between city information and location information may be linked, string data include typos, spelling mistakes, use of abbreviation, matching function based on similarity function among strings, target score if there are similarity score returned by the function ([0031], [0043]). 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154                                                                                                                                                                                            
12/30/21